PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
International Business Machines Corporation
Application No. 16/700,332
Filed: 11 Dec 2019
Patent No. 11,034,592
Issued: 15 Jun 2021
:
:
:	DECISION ON PETITIONS
:
:
:
Docket No. P201900733US01


This is in response to the “PETITION TO CORRECT FILING DATE UNDER 37 C.F.R.§ 1.53”, filed May 6, 2022, requesting that the above-referenced application be accorded a filing date of December 2, 2019.  This petition is being treated pursuant to 37 CFR 1.53(e)(2).  This is also a decision in response to the “PETITION UNDER 37 CFR 1.182 TO EXPEDITE REVIEW OF PETITION”, filed May 6, 2022.
 
The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.53 is DISMISSED.  

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $420 petition fee and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.53. In view thereof, the petition to expedite under 37 CFR 1.182 is granted.

Petition under 37 CFR 1.53

Application papers in the above-identified application were deposited on December 2, 2019.  However, the drawing pages were blank. On December 11, 2019, Applicant filed a Preliminary Amendment, adding drawings.  On December 26, 2019, the Office mailed a Filing Receipt, indicating that the filing date of the application was December 11, 2019. The instant application issued into Patent No. 11,034,592 on June 15, 2021. With the instant petition filed nearly one year after issuance, Patentee now requests that the application be accorded the filing date of December 2, 2019.

37 CFR 1.53(e)(2) states (emphasis added):

	Any request for review of a notification pursuant to paragraph (e)(1) of this section, or a 	notification that the original application papers lack a portion of the specification or 	drawing(s), must be by way of a petition pursuant to this paragraph accompanied by the 	fee set forth in § 1.17(f). In the absence of a timely (§ 1.181(f)) petition pursuant to 	this paragraph, the filing date of an application in which the applicant was notified 	of a filing error pursuant to paragraph (e)(1) of this section will be the date the filing 	error is corrected.

While 37 CFR 1.181(f) states (emphasis added):

	The mere filing of a petition will not stay any period for reply that may be running 	against the application, nor act as a stay of other proceedings. Any petition under this 	part not filed within two months of the mailing date of the action or notice from 	which relief is requested may be dismissed as untimely, except as otherwise 	provided. This two-month period is not extendable.

In view of 37 CFR 1.53(e)(2) and 37 CFR 1.181(f), the instant petition to accord the application a filing date of December 2, 2019 is dismissed as untimely filed. Applicant had two months from the mailing date of the Filing Receipt to correct the filing date.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web or Patent Center

Telephone inquiries relating to this decision should be directed to the undersigned at (571)272-3207.  

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions